Citation Nr: 9900906	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-50 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
cardiovascular disease.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) with dysthymia, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 until 
October 1945.  He was a prisoner of war (POW) of the German 
government from June 6, 1944 to May 11, 1945.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a rating 
decision of March 1996 from the St. Paul, Minnesota Regional 
Office (RO) which denied service connection for heart disease 
and also denied a higher evaluation on an original grant of 
service connection for depressive reaction claimed as PTSD, 
rated 10 percent disabling.  By rating decision of February 
1998, the service-connected psychiatric disorder was 
reclassified as PTSD and was increased to 30 percent 
disabling, retroactively effective from December 15, 1994.

This case was remanded by a decision of the Board dated in 
October 1997 and is once again before the signatory Member 
for appropriate disposition.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts, in essence, that he now has heart 
disease which is of service onset or is related to his 
experience as POW.  It is maintained that his ankles were 
always swollen in service after every work detail, and that 
he had two heart attacks in the early 1950s which he 
believes were related to his POW status.  He also avers that 
the symptoms associated with his service-connected PTSD are 
more disabling than reflected by the currently assigned 
disability evaluation and warrant a higher rating.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for service connection for 
arteriosclerotic cardiovascular disease, and that the 
preponderance of the evidence is against an increased rating 
for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellants appeal has been obtained.

2.  Arterioscletrotic heart disease was initially 
demonstrated years after service, and has not been shown to 
be related to service.

3.  The veteran's service-connected PTSD is manifested by 
symptoms which include sleep disturbance, hypervigilance, 
startle reaction, intrusive recollections of combat, 
depression, and anxiety.

4.  The veterans service-connected PTSD is productive of no 
more than definite social and industrial impairment with 
evidence of a decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  Arteriosclerotic cardiovascular heart disease was not 
incurred in or aggravated by service, and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code  9411 (1998); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection for arteriosclerotic cardiovascular 
disease.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Where a veteran served 
continuously for 90 days during a period of war and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

If a veteran is: (1) A former prisoner of war and; (2) as 
such was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumptions of 38 C.F.R. § 3.307 are 
also satisfied.  These diseases are avitaminosis, beriberi 
(including beriberi heart disease), chronic dysentery, 
helminthiasis, malnutrition (including optic atrophy 
associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), post-traumatic 
arthritis, irritable bowel syndrome, peptic ulcer disease, 
peripheral neuropathy except where directly related to 
infectious causes, and organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite.  
Note:  For purposes of this section, the term beriberi heart 
disease includes ischemic heart disease in a former prisoner 
of war who experienced localized edema during captivity.  
38 C.F.R. § 3.309(c).

The Board finds that the veteran's claim for service 
connection is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Board also finds 
that all relevant facts have been properly developed and that 
no further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

The record reflects that the veteran was a POW of the German 
government from June 6, 1944 to May 11, 1945.  His service 
medical records are sparse but contain the report of physical 
examination prior to discharge from active duty dated in 
October 1945 showing that the cardiovascular system was 
evaluated as normal.  A blood pressure reading of 128/66 with 
a sitting pulse rate of 76 was recorded.  

The postservice record contains medical reports dated in July 
1978 from Q. N. Anderson, M.D., and P. G. Gannon, M.D., 
noting that the appellant had had chest pain with radiation 
into the left arm and forearm for the past nine months which 
was episodic in character and was usually brought on by 
exertion, heavy meals or emotion.  It was related that an 
angiogram had been performed showing complete occlusion of 
the right coronary artery, 90 percent stenosis of the left 
anterior descending and some degree of stenosis of the left 
circumflex.  The appellant underwent surgery the following 
month.  Medical history was recited and was negative for 
prior cardiovascular disease. 

The veteran underwent a POW protocol examination and 
completed a former POW medical history report in September 
1995 wherein he denied he had beriberi and/or swelling of the 
joints, muscles, legs and/or feet while in captivity.  He did 
indicate, however, that he had rapid heart beats and skipped 
or missed heart beats.  He rendered a medical history which 
included a heart attack in the early 1960s and a triple 
bypass in 1978.  

A medical report dated in February 1992 from B. Tell, M.D., 
noted that the appellant had diffuse atherosclerotic coronary 
disease and peripheral vascular disease, status post coronary 
bypass surgery, and  had recently presented with accelerated 
symptoms of left eye amaurosis fugax.  It was reported that 
an ultrasound of the carotids had been performed showing left 
internal carotid artery stenosis confirmed by magnetic 
resonance imaging.  The veteran underwent urgent carotid 
endarterectomy the following day for a diagnosis of left 
cerebral transient ischemic attack with amaurosis fugax, left 
carotid stenosis.  Private clinical records dated from 1992 
to 1995 show continued cerebrovascular evaluation of the 
carotid arteries. 

The Board has carefully considered the contentions and 
statements of the veteran and the clinical evidence of 
record.  Initially, it is noted that no cardiovascular 
disability was indicated upon discharge from service, nor is 
it demonstrated within one year thereof for service 
connection to be directly or presumptively attributable to 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113;  C.F.R. 
§§ 3.307, 3.309.  It is noted that the veteran has contended 
that he suffered a heart attack in the early 1950s or 1960s 
which was related to disability incurred in service.  There 
is no clinical data of record pertaining to the claimed heart 
attack.  However, the appellants assertions do not alter the 
conclusion reached above even if medial documentation of a 
heart attack were available because the claimed dates are 
still not within one year of service discharge to have 
presumptive application under 38 U.S.C.A. §§ 1101, 1112, 
1113;  C.F.R. §§ 3.307, 3.309.  

The Board notes that the veteran was interned eleven months 
as a prisoner of war, and has been shown to currently suffer 
from ischemic heart disease.  The Board additionally notes 
the veteran's assertions as to the symptoms, including ankle 
swelling which he experienced as a POW, in relation to his 
claim for service connection for heart disease.  It is 
noteworthy, however, that he initially denied any such 
condition when he was afforded a POW protocol examination in 
September 1995.  His assertions as to swelling of the ankles 
in service were made only after receipt of a statement of the 
case issued in November 1996 which outlined the need for 
evidence of edema to warrant service connection in his case.  
The Board affords greater probative value to statements made 
in conjunction with seeking medical evaluation than those 
made in fostering a claim for monetary benefits.  The record 
reflects in this instance that the only evidence suggesting 
that an association exists between current cardiac disability 
and POW service are statements submitted by the appellant 
himself.  However, the veteran as a lay person who is 
untrained in the field of medicine is not competent to 
provide a medical opinion in this regard.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the 
appellants claim for entitlement to service connection for 
arteriosclerotic cardiovascular disease must be denied.  


2.  Increased rating for PTSD.

The Board finds that the veteran's claim for an increased 
rating for PTSD is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is one 
that is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Here, the 
veteran's claim is well grounded because he has a service-
connected psychiatric disability and evidence is of record 
that he claims shows exacerbation of the disorder.  See 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
Board finds that all relevant facts have been properly 
developed and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2 (1998).  However, where entitlement to 
compensation has already been established and an increase in 
a disability rating is at issue, as in the instant case, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  

The Board points out that during the course of the veterans 
appeal, the regulations pertaining to psychiatric 
disabilities were revised.  The veterans PTSD was initially 
evaluated under 38 C.F.R. § 4.132, Code 9411 (effective prior 
to November 7, 1996).  This code provided for a 30 percent 
rating when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people; and where psychoneurotic symptoms resulted in 
such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating was warranted when the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment."  A 70 
percent rating was warranted when the above-mentioned 
impairment was "severe," and a 100 percent rating when it was 
"total."  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" (for a 
30 percent rating under 38 C.F.R. § 4.132) was to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (November 9, 1993).

On November 7, 1996, the rating criteria for psychiatric 
disabilities were revised and are now found in 38 C.F.R. § 
4.130.  A 30 percent rating is now warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long- term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  A 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss or names of close relatives, own occupation, 
or own name.
38 C.F.R.§ 4.130, Code 9411 (effective November 7, 1996).

As the veterans claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  The veteran was provided the amended 
regulations by the RO in evaluating his disability in the 
January 1997 Supplemental Statement of the Case.

The veteran underwent a VA psychological evaluation for 
compensation and pension purposes in August 1995 and related 
that he experienced intrusive and distressing memories of 
being a POW, which had become more frequent of late.  A 
history of flashbacks in the past was noted.  He indicated 
that he made deliberate and intense efforts not to think 
about or get upset about what happened in service, would not 
talk about his experiences, and left the room upon exposure 
to violence on TV.  The appellant related that he had drunk 
alcohol heavily following the war but had suddenly quit 13 
years before.  He reported interpersonal estrangement and 
said that he was only close to his immediate family members.  
Hyperarousal, hypervigilance, an exaggerated startle response 
and physiologic reaction to reminders of war were reported to 
be among his symptoms.  The examiner noted that psychological 
testing was interpreted as showing serious health concerns 
and social isolation, couple with anxiety and some masked 
depression.  It was found that the veteran met the criteria 
for PTSD which had been continuing since World War II.

When the veteran was afforded his POW protocol examination in 
September 1995, he indicated that he had worked steadily in 
positions of increasing responsibility since leaving service.  
He stated that at the time of retirement, he held a 
supervisory position over 169 men, and felt that he had the 
respect of employees and his employer.  He related that he 
liked his job and had been very dedicated to his company.  
The appellant said since his retirement, he had enjoyed 
taking care of his property, going to garage sales and had a 
particular interest in older model cars. He related that he 
and his wife spent winters in Texas and Florida; that he 
enjoyed socializing with his family and said that they were 
closely knit.  

It was reported that the appellant had multiple health 
problems and had had some depression intermittently, but had 
never been treated for such.  He did reiterate that he had 
had combat dreams, nightmares and some intrusive thoughts 
about the war, and said that he experienced a startle 
reaction to loud noises.  It was the examiners opinion that 
the veteran had made a satisfactory social and work 
adjustment, but did have some health problems. 

The veteran was afforded a VA psychiatric examination in 
January 1997 where he reported that he continued to live with 
his wife but was physically unable to do very much.  He said 
that he sometimes went out with his wife to do the shopping, 
but had no organizational ties and performed no volunteer 
work.  He stated that he was experiencing more depression 
since being seen previously, and the examiner observed that 
he appeared to be more depressed.  It was noted that he was 
very restricted physically and felt quite helpless.  The 
veteran indicated that he had difficulty staying asleep and 
had war-related nightmares about twice a month.  He related 
that since the onset of physical limitations, he thought 
about the war more.  The examiner commented that rumination 
about bad past experiences was quite typical of people who 
retired.  A diagnosis of current depression, not otherwise 
specified was rendered following mental status examination 
wherein the veteran denied suicidal preoccupations. 

Pursuant to Board remand of October 1997, the veteran 
underwent a VA examination in December 1997.  He stated that 
he had never seen a psychiatrist after service, nor had he 
ever been prescribed any medication for psychiatric, sleep or 
emotional problems.  He reiterated complaints which included 
dreams about his combat experiences and as a POW, nightmares, 
and intrusive thoughts, difficulty sleeping, hypervigilance, 
exaggerated startle response, and avoidance of war-related 
and violent movies on TV which triggered bad dreams.  He said 
he tried not to think about his war experiences and attempted 
to put these things out of his mind.  He reported lacking 
interest and feeling discouraged and depressed.  

The veteran indicated that he could not do many of the things 
he wanted to do on account of physical limitations.  He 
related that he actively pursued garage sales, and spent a 
lot of time walking around and buying things for himself and 
his neighbors.  He related that he sometimes drove around 
engaged in this activity.  He said that he occasionally went 
to the American Legion, went to bed at 10:00 and got up at 
8:00 in the mornings.  He said that after getting up, he made 
coffee, watched TV, went to lunch, rested a bit, got the 
mail, went fishing sometimes with his kids, and talked to his 
neighbors, particularly in the summertime.  The appellant 
said that he and his wife went out to eat in a restaurant at 
times.  He said he stayed in touch with his children, had 
some social life and occasionally went to church.  Following 
mental status examination, pertinent diagnoses of dysthymia, 
chronic, moderate; and PTSD, chronic, mild were rendered.  It 
was also felt that the POW and military experiences 
contributed significantly to both depression and his 
withdrawal.  A GAF score of 60 was rendered, and it was felt 
that 70 percent of such was related to the military 
experience, including PTSD.  

The evidence shows that the veterans service-connected PTSD 
is currently manifested by symptomatology which includes some 
reported sleep disturbance, hypervigilance, exaggerated 
startle response, intrusive memories and bad dreams of combat 
and his POW experiences, and avoidance of depictions of war 
and violence-related themes.  It has been reported that 
chronic depression is a substantial factor in this 
symptomatology.  However, it is shown that while there is 
evidence of psychiatric symptoms to a significant extent, it 
is not demonstrated that they have had or continue to have an 
untoward effect on the appellants social and industrial 
functioning, when the overall clinical evidence of record is 
considered.  The appellant reports some interpersonal 
estrangement, and social isolation was noted upon 
psychological testing in August 1995.  However, he has noted 
that he liked and was dedicated to his job before he retired, 
supervised 169 men and was well respected by the people with 
whom he worked.  He indicated that his employment was steady.  
The clinical evidence reflects that he and his immediate 
family are close and enjoy socializing together, and that he 
has amicable relationships with his neighbors to a 
significant extent.  It is shown that he has pastimes which 
include a great deal garage sales activity, taking care of 
his property, and an interest in older model cars.  He 
reports that he travels, although not as much as before 
because of his diabetic dog and physical restrictions, and 
has other pursuits which include fishing, and occasionally 
going to church and to the American Legion.  Upon conclusion 
of the POW evaluation in September 1995, it was felt that the 
veteran had made a satisfactory social and work adjustment, 
but did have some health problems.  

The Board finds under the circumstance, that the extent of 
the veterans chronic psychiatric symptomatology does not 
present a disability picture which would more nearly be 
consistent with considerable, and that it is not demonstrated 
that social and industrial functioning is of such severity 
for him to be entitled to a higher rating for PTSD.  
Specifically, the Board observes in this instance that the 
veteran does report getting along well with others; that 
cognitive functioning is intact and that his employment 
history appears to have been fairly exemplary.  While he was 
found to have chronic moderate depression on VA examination 
in December 1997, his PTSD symptomatology was determined to 
be no more than mild.  The veterans GAF score of 60 attests 
to no more than moderate social and occupational functioning 
.  The Board thus finds that the evidence on the whole does 
not show a basis to conclude that social and industrial 
functioning are considerable to warrant a 50 disability 
evaluation under the old rating criteria.  

In regards to the current regulations pertaining to 
psychiatric disability, the Board finds evidence of depressed 
mood, anxiety, and sleep impairment which would comport with 
the criteria for a 30 percent disability evaluation under the 
current rating criteria for mental disorders.  However, there 
are no indications of symptoms of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks, difficulty in understanding complex commands, 
impairment of short and long-term memory, impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood which more nearly approximate a 50 percent rating in 
this regard under the new criteria.  In this case, the Board 
finds that a 30 percent disability rating contemplates any 
and all PTSD symptomatology now indicated under both the old 
and new rating requirements.  

The Board would also point out that in reaching its decision 
in this case, only the provisions of the VAs Schedule for 
Rating Disabilities have been considered.  The Board is 
required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases 
where the issue is expressly raised by the claimant or the 
record before the Board contains evidence of exceptional or 
unusual circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VA O.G.C. Prec. 
Op. 6-96 (August 16, 1996).  In this case, consideration of 
an extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of exceptional or unusual circumstances that 
would preclude the use of the regular rating schedule.  

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal above is not identified at this 
time.


ORDER

Entitlement to service connection for arteriosclerotic 
cardiovascular disease is denied.

An increased rating for PTSD is denied. 


		
	U. R. POWELL
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
